Case 1:20-cr-00020-JAW Document 2 Filed 02/12/20

Page lofi PagelD#:5

1.20 - CY 90020 - SAUVO

U.S. DISTRICT COURT
DISTRICT OF MAINE

Synopsis
BANGOR

 

RECEIVED & FILED

 

 

 

 

 

 

 

Name: Raymond Leroy Ellis, Jr.
os 1) FEB 1 fo. +4
Address: Skowhegan, Maine se Fe
(City & State Only)
Year of Birth and Age: 1989 /29 DERLY Clea
Violations: Possession of Firearm by a Felon
18 U.S.C. § 922(g)(1) (Class C Felony)
| Penalties: Up to ten years imprisonment, a $250,000 fine, or both.

See 18 U.S.C. § 924(a)(2)

 

 

Supervised | Release:

Not more than 3 Years, 18 U.S.C. § 2583(b)(2)

 

 

 

Maximum Term of Imprisonment for
Violation of Supervised Release:

Not More than 2 Years, 18 U.S.C. § 3583(e)(3)

 

 

Maximum Add’! Term of Supervised
Release for Violation of Supervised
Release:

Three years, less any term of imprisonment that was
imposed upon revocation of supervised release. 18
U.S.C. § 3583(h)

 

 

 

Defendant’s Attorney:

TBA

 

 

Primary Investigative Agency and Case
Agent Name:

Justin Blais, Special Agent ATF

 

 

Detention Status:

Notice to Counsel (writ to issue in related case)

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign National: N/A
Foreign Consular Notification Provided: | N/A
| County: ” Kennebec
AUSA: : Casey
Guidelines apply? Y/N Yes
| Victim Case: : N/A
Corporate Victims Owed Restitution? N/A -

 

Assessments:

 

 

$100.00 - 18 U.S.C. § 3013(a)(2)(A) ~

 

 
